COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 REPUBLIC WATER COMPANY OF                                         No. 08-17-00001-CV
 TEXAS, LLC,                                      §
                                                                      Appeal from the
                               Appellant,         §
                                                                    112th District Court
 v.                                               §
                                                                  of Pecos County, Texas
 MIDDLE PECOS GROUNDWATER                         §
 CONSERVATION DISTRICT,                                           (TC# P-11956-112-CV)
                                                  §
                                Appellee.

                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellant pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF AUGUST, 2017.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.